DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 01/25/2021. Presently, claims 2-13 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Holland on 02/12/2021.

The application has been amended as follows: 

(Cancelled)

2.  (Currently Amended)  A method for basketball, comprising: 
	capturing images of at least a portion of a basketball shot towards a basketball hoop;

	determining by the at least one processor a first portion of a trajectory of the basketball in 3D space based on the images;
	predicting by the at least one processor a second portion of the trajectory in 3D space based on the determined first portion of the trajectory;
determining by the at least one processor whether the predicted second portion of the trajectory passes through a target area relative to the basketball hoop for the basketball shot;
determining by the at least one processor an effect of the hand on the trajectory of the basketball;
providing an output by the at least one processor based on (1) whether the predicted second portion of the trajectory is determined to pass through the target area and (2) the determined location of the basketball relative to the hand;
displaying the basketball shot with a display device; and
presenting on a display of the basketball shot by the display device visual information or graphics based on the determined first portion of the trajectory.

3.  (Previously Presented)  The method of claim 2, wherein the displaying comprises rendering an animation of the basketball shot based on the determined first portion of the trajectory.

4.  (Previously Presented)  The method of claim 3, wherein the determined first portion of the trajectory corresponds to the portion of the basketball shot for which the images are captured, and wherein the animation depicts a motion of the basketball along at least the determined first portion of the trajectory and a motion of the hand.



6.  (Cancelled)  

7.  (Previously Presented)  The method of claim 2, wherein the predicted second portion of the trajectory includes the basketball contacting the basketball hoop or a backboard coupled to the hoop.  

8.  (Currently Amended)  A system, comprising:
at least one camera configured to capture images of at least a portion of a basketball shot towards a basketball hoop; [[and]]
at least one processor configured to determine, based on the images, a location of the basketball in three-dimensional (3D) space relative to a hand of a player in the images and to determine an effect of the hand on the trajectory of the basketball, the at least one processor configured to determine a first portion of a trajectory of the basketball in 3D space based on the images and predict a second portion of the trajectory in 3D space based on the determined first portion of the trajectory, the at least one processor further configured to determine whether the predicted second portion of the trajectory passes through a target area relative to the basketball hoop for the basketball shot and provide an output based on (1) whether the predicted second portion of the trajectory is determined to pass through the target area and (2) the determined location of the basketball relative to the hand; and
a display device for displaying the basketball shot,
wherein the at least one processor is configured to control a display of the basketball shot by the display device such that visual information or graphics is presented on the display based on the determined first portion of the trajectory.

9.  (Previously Presented)  The system of claim 8, wherein the at least one processor is configured to control the display by causing the display device to render an animation of the basketball shot based on the determined first portion of the trajectory.

10.  (Previously Presented)  The system of claim 9, wherein the determined first portion of the trajectory corresponds to the portion of the basketball shot for which the images are captured by the at least one camera, and wherein the animation depicts a motion of the basketball along at least the determined first portion of the trajectory and a motion of the hand.

11.  (Previously Presented)  The system of claim 10, wherein the animation indicates the predicted second portion of the trajectory.

12.  (Cancelled)  

13.  (Previously Presented)  The system of claim 8, wherein the predicted second portion of the trajectory includes the basketball contacting the basketball hoop or a backboard coupled to the hoop.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection based upon 35 USC 101 has been withdrawn after reconsideration and in light of both the amendments and the guidance given by the USPTO.
The rejection based upon non-statutory double patenting has been withdrawn based upon the terminal disclaimer filed (as applicable) and upon the amendments provided above which negate the need for the terminal disclaimer in the other instances.
With regard to the prior art, the amended subject matter submitted on 01/25/2021 and with the current amendment are not found to be disclosed by Marty. Additionally, it does not appear to be obvious based upon the prior art of record to modify Marty to achieve all of the limitations that are now required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Jay Trent Liddle/Primary Examiner, Art Unit 3715